      Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 1 of 30




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
100REPORTERS, et al.,                    )
                                         )
            Plaintiffs,                  )
                                         )
      v.                                 )
                                               Civil Action No. 19-1753 (RDM)
                                         )
U.S. DEPARTMENT OF STATE,                )
                                         )
            Defendant.                   )
                                         )
                                         )

            DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR
                SUMMARY JUDGMENT AND OPPOSITION TO
           PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT




                                               CHANNING D. PHILLIPS
                                               D.C. Bar #415793
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division

                                               KATHLEENE MOLEN
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 803-1572
                                               E-mail:Kathleene.Molen@usdoj.gov



                                               Counsel for Defendant
            Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 2 of 30




                                                   TABLE OF CONTENTS


ARGUMENT .................................................................................................................................. 1

          I.         The Department conducted an adequate search with respect to FOIA Request F-
                     2017-17860.. ……………………...………………………………………………1

          II.        The Department properly withheld information pursuant to FOIA Exemption
                     5…………………………………………………………………………………...3
                     A. The Department has adequately shown that Documents 1 and 45 are
                        predecisional…………………………………………………………………..5

                     B. The Department has adequately shown that the “NOTES” cells in Documents
                        31-44 are both predecisional and deliberative………………………………...6

                     C. The Department has adequately shown that the portions of Document 12
                        withheld pursuant to Exemption 5 are deliberative…………………………...8

                     D. The Department’s deliberative process privilege withholdings in Documents
                        6, 11, 23 and 29 are proper because the withheld information predates any
                        final determination about whether certain Leahy vetting candidates should be
                        deemed eligible to receive U.S. assistance……………………………………9

                     E. The Department stands by the foreseeable harm representations in its original
                        briefing and has provided additional clarifying representations in the Revised
                        Vaughn Index………………………………………………………………...10

          III.       The information withheld by the Department pursuant to Exemption 7 was
                     compiled for a law enforcement purpose………..……………………………….11

          IV.        The Department properly withheld vetted individuals’ identifying information
                     pursuant to Exemptions 6 and 7(C), because those individuals’ substantial privacy
                     interests in non-disclosure significantly outweighs any public interest in
                     disclosure…………………………………………………………..……….……13
                     A. Plaintiffs’ arguments discount out of hand the substantial privacy interests
                         Leahy vetted individuals have in the non-disclosure of their identities……...14

                     B. Plaintiffs fail to establish that any public interest lies in the release of vetted
                        individuals’ identifying information…………………………………………15

                     C. Plaintiffs’ foreseeable harm arguments ignore the Department’s briefing
                        materials, which set out in sufficient detail the harms that would foreseeably
                        occur upon disclosure of the vetted individuals’ identities…………………..17
    Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 3 of 30




   V.    The Department properly withheld information pursuant to Exemption 7(E)…..18
         A. Disclosure of the information withheld by the Department pursuant to
            Exemption 7(E) would reveal non-public information and/or information
            unsegregable from sensitive non-public information, as well as undermine the
            effectiveness of certain law enforcement techniques and procedures…….…19

         B. The Department has shown a risk that circumvention of the Leahy Laws could
            occur and has therefore met its burden under Exemption 7(E)……………...21

         C. Plaintiffs’ foreseeable harm challenges rely on the faulty premise that all
            details about the Leahy vetting process are public…………………………..22

   VI.   The additional Exemptions 6, 7(C), and 7(F) withholdings applied to the two
         spreadsheets inadvertently produced on January 17, 2020, are proper, and
         Plaintiffs should be directed to return or destroy those inadvertently released
         documents in order to safeguard the safety and physical well-being of the
         individuals identified………………………………………….……….………...22

CONCLUSION…………………………………………………………………………………..24
           Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 4 of 30




                                                 TABLE OF AUTHORITIES

Cases

Abramson v. FBI,
   456 U.S. 615 (1982) ...................................................................................................................... 12, 13

Access Reports v. Dep’t of Just.,
   926 F.2d 1192 (D.C. Cir. 1991) ............................................................................................................ 4

Allard K. Lowenstein Int’l Human Rights Project v. Dep’t of Homeland Sec.,
   626 F.3d 678 (2d Cir. 2010) ................................................................................................................. 21

Associated Press v. Dep’t of Just.,
   559 F.3d 62 (2d Cir. 2008) .................................................................................................................. 17

Beck v. Dep’t of Just.,
   997 F.2d 1489 (D.C. Cir. 1993) .......................................................................................................... 16

Campbell v. Dep’t of Just.,
   164 F.3d 20 (D.C. Cir. 1998) ................................................................................................................ 3

Citizens for Responsibility & Ethics in Wash. v. Dep’t of Homeland Sec.,
   Civ. A. No. 20-1400 (CRC), 2021 WL 950415 (D.D.C. Mar. 12, 2021) ............................................ 17

Coastal States Gas Corp. v. Dep’t of Energy,
   617 F.2d 854 (D.C. Cir. 1980) ...................................................................................................... 4, 8, 9

Gold Anti-Trust Action Comm. v. Bd. of Governors,
   762 F. Supp. 2d 123 (D.D.C. 2011) ...................................................................................................... 4

Graff v. FBI,
   822 F. Supp. 2d 23 (D.D.C. 2011) ...................................................................................................... 17

Hamdan v. Dep’t of Just.,
   797 F.3d 159 (9th Cir. 2015) ................................................................................................................ 21

Heggestad v. Dep’t of Just.,
   182 F. Supp. 2d 1 (D.D.C. 2000) .......................................................................................................... 4

Herrernan v. Azar,
   317 F. Supp. 3d 94 (D.D.C. 2018) ........................................................................................................ 5

Hersh & Hersh v. Dep’t of Health & Human Servs.,
   Civ. A. No. 06-4234, 2008 WL 901539 (N.D. Cal. Mar. 31, 2008) ................................................... 20
           Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 5 of 30



In re Sealed Case,
   121 F.3d 729 (D.C. Cir. 1997) .............................................................................................................. 4

Judicial Watch v. Export-Import Bank,
   108 F. Supp. 2d 19 (D.D.C. 2000) .................................................................................................... 7, 8

Judicial Watch, Inc. v. Dep’t of Com.,
   337 F. Supp. 2d 146 (D.D.C. 2004) ................................................................................... 18-19, 19, 20

Lepelletier v. FDIC,
   164 F.3d 37 (D.C. Cir. 1999) .............................................................................................................. 16

Mayer Brown LLP v. IRS,
   562 F.3d 1190 (D.C. Cir. 2011) .......................................................................................................... 21

Mittleman v. Off. of Pers. Mgmt.,
   76 F.3d 1240 (D.C. Cir. 1996) (per curiam) ........................................................................................ 13

Morley v. CIA,
   508 F.3d 1108 (D.C. Cir. 2007) (per curiam) ............................................................................... 13, 14

NLRB v. Sears, Roebuck & Co,
   421 U.S. 132 (1975) ............................................................................................................................. 10

Oglesby v. Dep’t of Army,
   920 F.2d 57 (D.C. Cir. 1990) ............................................................................................................ 3, 4

People for the Am. Way Found. v. Nat’l Park Serv.,
   503 F. Supp. 2d 284 (D.D.C. 2007) ...................................................................................................... 5

Performance Coal Co. v. Dep’t of Labor,
   847 F. Supp. 2d 6 (D.D.C. 2012) .................................................................................................... 3, 17

Petroleum Info. Corp. v. Dep’t of Interior,
   976 F.2d 1429 (D.C. Cir. 1992) ............................................................................................................ 5

Sack v. Dep’t of Defense,
   823 F.3d 687 (D.C. Cir. 2016) ............................................................................................................ 18

Skinner v. Dep’t of Just.,
   806 F. Supp. 2d 105 (D.D.C. 2011) .................................................................................................... 17

Tax Analyst v. IRS,
   294 F.3d 71 (D.C. Cir. 2002) .............................................................................................................. 12
             Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 6 of 30



Taxation With Representation Fund v. IRS,
     646 F.2d 666 (D.C. Cir. 1981) ............................................................................................................... 9

U.S. Fish & Wildlife Serv. v. Sierra Club, Inc.,
     141 S. Ct. 777 (2021) ........................................................................................................................ 4, 5


Statutes
5 U.S.C. § 552 ...................................................................................................................... 1, 10, 11,12, 13
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 7 of 30




                                      INTRODUCTION

       Defendant United States Department of State (the “Department” or “State”) respectfully

submits this reply memorandum of law in further support of its motion for summary judgment and

in opposition to Plaintiffs’ cross-motion for summary judgment. As demonstrated in its opening

brief, the Department conducted a reasonable search for records responsive to Plaintiffs’ Freedom

of Information Act (“FOIA”) requests and properly withheld specific and limited information

pursuant to 5 U.S.C. § 552(b)(5), (b)(6), 7(C), 7(E), and 7(F). For the reasons set forth in its

opening memorandum and the additional grounds discussed below, the Department is entitled to

summary judgment. The Department submits the Second Declaration of Charles O. Blaha (“Blaha

2nd Decl.”), and the Declaration of Susan C. Weetman (“Weetman Decl.”) along with a revised

Vaughn index, Weetman Decl. ¶ 4, Ex. A (“State’s Revised Vaughn Index”), in further support of

its motion for summary judgment.

                                         ARGUMENT

I.     The Department conducted an adequate search with respect to FOIA Request F-
       2017-17860.

       Contrary to Plaintiffs’ assertions, the Department conducted an adequate search for records

responsive to the second subpart of FOIA Request F-2017-17860, which sought “The ‘Report on

Government Police Training and Equipping Programs’ submitted to Congress pursuant to

§1235(c) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and copies

of all ‘Reports on Government Police Training and Equipping Programs’ submitted to Congress

in subsequent fiscal years.” Weetman Decl. ¶ 5. Plaintiffs assert that “[i]t is undisputed that at

least one such ‘Report on Government Police Training and Equipping Programs’ was submitted

from State to Congress in FY 2016,” and further allege that any such “final reports transmitted to



                                                1
           Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 8 of 30




Congress” would likely be found elsewhere than the offices searched by the Department,

“including in the Bureau of Legislative Affairs.” Pls.’ Opp’n at 9–10.

          Plaintiffs’ argument rests on the incorrect assumption that State submitted to Congress final

versions of reports matching the description in Plaintiffs’ FOIA request. But Section 1235(c) of

the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111-383)

(“Ike Skelton Act”) —the statutory provision cited by Plaintiffs in their request—stipulates only

that “the President shall submit to the appropriate committees of Congress a report on United

States Government police training and equipping programs outside the United States.” (emphasis

added).      Similarly, House Report 114-102, which accompanied the National Defense

Authorization Act for Fiscal Year 2016 (Public Law 114-92) states that “[i]n 2012, the [House

Armed Services C]ommittee received a one-time Presidential report on U.S. Government police

training and equipping programs outside the United States,” and “direct[ed] the Secretary of

Defense, in coordination with the Secretary of State, the Secretary of Homeland Security, and the

Attorney General of the United States, to submit an update to this report.” (emphasis added)

          Not only does House Report 114-102 confirm that only one report consistent with the

requirements in section 1235(c) of the Ike Skelton Act was submitted to Congress prior to 2016,

it also imposes no direct congressional reporting requirement on the Department. Rather, it

imposes such a requirement upon the Department of Defense, which is directed to coordinate with

the Departments of State, Homeland Security, and Justice.          Thus, the available congressional

records cited by Plaintiffs in their request in no way indicate that the Department was responsible

for providing the sought-after reports to Congress, nor have Plaintiffs pointed to any other evidence

purporting to show that the Department would have submitted any such final reports to Congress.

See generally Weetman Decl. ¶ 8.



                                                   2
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 9 of 30




       Plaintiffs argue that the draft and final reports they seek would likely be in the possession

of the Department’s Bureau of Legislative Affairs (“H”), Pls.’ Opp’n at 9–10, which coordinates

legislative activity for the Department; advises the Secretary, the Deputy Secretary, the Under

Secretaries, and the Assistant Secretaries on legislative strategy; and facilitates effective

communication between State officials and the Members of Congress and their staffs, Weetman

Decl. ¶ 7. However, H’s involvement in Department action is limited to situations where the

Department itself communicates directly with Congress.” Id. Where, as here, the Department was

not tasked with communicating and submitting a report to Congress, it was therefore reasonable

for the Department to determine that H was not likely to maintain records responsive to Plaintiffs’

request and to limit its searches to the Bureau of Democracy, Human Rights, and Labor (“DRL”),

the Bureau of International Narcotics and Law Enforcement Affairs (“INL”), and the Bureau of

Counterterrorism (“CT”). Id. ¶¶ 5-6, 9; see also Campbell v. Dep’t of Just., 164 F.3d 20, 28 (D.C.

Cir. 1998) (noting that “FOIA demands only a reasonable search tailored to the nature of a

particular request”); Performance Coal Co. v. Dep’t of Labor, 847 F. Supp. 2d 6, 12–13 (D.D.C.

2012) (finding agency’s search “reasonably tailored” when it identified the two of its eighteen

regional offices that were most likely to possess responsive records and searched those offices’

files). For these reasons, the Department “made a good faith effort to conduct a search for the

requested records, using methods which can be reasonably expected to produce the information

requested,” Oglesby v. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990), and is entitled to summary

judgment as to the adequacy of its search.

II.    The Department properly withheld information pursuant to FOIA Exemption 5.

       Plaintiffs raise five challenges to the Department’s Exemption 5 withholdings. First,

Plaintiffs argue that the Department has failed to establish the predecisional nature of the

information withheld from Documents 1 and 45. Pls.’ Opp’n at 12. Second, Plaintiffs assert that
                                                3
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 10 of 30




the Department has failed to demonstrate the predecisional and deliberative nature of the

“NOTES” cells in Documents 31–44. Id. at 12–13. Third, Plaintiffs contend that the Department’s

description of Document 12 “merely discusses the [Department’s] positions of law or policy” and

is therefore not deliberative. Id. at 14. Fourth, Plaintiffs maintain that the Department has

improperly withheld Documents 6, 11, 23, and 29, because those records “consist of email chains

applying the Leahy [v]etting process to various units and personnel.” Id. at 14–15. Fifth, Plaintiffs

claim that the Department failed to satisfy the FOIA’s foreseeable harm provision as to its

Exemption 5 withholdings. Id. at 16–18. These arguments lack merit and should be rejected for

the reasons set forth below.

       To invoke the deliberative process privilege, an agency must show that the exempt

document is both predecisional and deliberative. Access Reports v. Dep’t of Just., 926 F.2d 1192,

1194 (D.C. Cir. 1991); Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 868 (D.C. Cir.

1980). “Documents are ‘predecisional’ if they were generated before the agency’s final decision

on the matter, and they are ‘deliberative’ if they were prepared to help the agency formulate its

position.” U.S. Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777 (2021); see also In re

Sealed Case, 121 F.3d 729, 737 (D.C. Cir. 1997) (“The deliberative process privilege does not

shield documents that simply state or explain a decision the government has already made[. . . .]”).

       To show that a document is predecisional, however, the agency need not identify a specific

final agency decision; it is sufficient to establish “‘what deliberative process is involved, and the

role played by the documents at issue in the course of that process.’” Heggestad v. Dep’t of Just.,

182 F. Supp. 2d 1, 7 (D.D.C. 2000) (quoting Coastal States, 617 F.2d at 868); see also Gold Anti-

Trust Action Comm. v. Bd. of Governors, 762 F. Supp. 2d 123, 135–36 (D.D.C. 2011) (“[E]ven if

an internal discussion does not lead to adoption of a specific government policy, its protection



                                                 4
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 11 of 30




under Exemption 5 is not foreclosed as long as the document was generated as part of a definable

decision-making process.” (citing Petroleum Info. Corp. v. Dep’t of Interior, 976 F.2d 1429, 1434

(D.C. Cir. 1992))). Drafts are therefore “commonly found exempt under the deliberative process

exemption,” People for the Am. Way Found. v. Nat’l Park Serv., 503 F. Supp. 2d 284, 303 (D.D.C.

2007), “because calling something a draft communicates that it is not yet final.” U.S. Fish &

Wildlife Serv., 141 S. Ct. 777.

       A.      The Department has adequately shown that Documents 1 and 45 are
               predecisional.

       Document 1 is a draft memorandum titled “Department of State Submission: Report to

Congress on U.S. Government Police Training and Equipping Programs.” See State’s Revised

Vaughn Index, Doc. 1. It is undated, uncleared, and contains bracketed markings from the template

upon which it is based. Id. Similarly, Document 45 is a draft letter addressed from the Department

to the United Nations Office on Drugs and Crime that contains edits in redline and comment

bubbles. Id., Doc. 45. In both cases, the markings contained on the face of the documents make

clear that they were “preliminary version[s] of . . . piece[s] of writing subject to feedback and

change.” U.S. Fish & Wildlife Serv., 141 S. Ct. 777.

       Nonetheless, Plaintiffs argue that the Department’s descriptions of Documents 1 and 45

“ignore the doctrine of agency adoption” and fail to satisfy the Department’s “burden of

demonstrating that records designated as drafts have not subsequently been adopted” as a final

agency decision. Pls.’ Opp’n at 12. Plaintiffs’ argument is undermined by their own cited

authority, Herrernan v. Azar, 317 F. Supp. 3d 94, 122 (D.D.C. 2018), which held that the agency

“does not carry the burden of proving that each withheld document was not adopted formally or

informally.” In any event, the Department has sufficiently shown that both documents have

markings that are only contained on draft documents and that neither document would have been


                                                5
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 12 of 30




adopted as a final agency decision in that form. Further, specifically as to Document 1, the

Department has already explained above that the Department of Defense is required to submit to

Congress the final version of the report that is the subject of the draft memorandum, 1 which

logically means that State’s draft memorandum could not have expressed a final policy decision

due to State’s position within the administrative review process.

        The Department has therefore carried its burden of showing that both Document 1 and

Document 45 are predicisional and have therefore been properly withheld under Exemption 5.

        B.      The Department has adequately shown that the “NOTES” cells in Documents
                31–44 are both predecisional and deliberative.

        Plaintiffs further argue that the Department has failed to establish that the “NOTES”

columns in the fourteen INVEST spreadsheets produced in response to Plaintiffs’ requests, see

State’s Revised Vaughn Index, Docs. No. 31-44, are protected by the deliberative process

privilege. Specifically, Plaintiffs object to the Department’s withholdings on three grounds. First,

Plaintiffs argue that the Department’s “generalized assertion” that the information in the “NOTES”

cells was entered before any final decision about eligibility fails to demonstrate that the

information contained in those cells is predecisional. Pls’ Opp’n at 12–13. Second, Plaintiffs

further speculate that “it is highly likely that some—if not all” of those cells reflect a final decision

that must be disclosed. Id. at 13. Third, Plaintiffs claim that the Department failed to provide

sufficient information about “the specific deliberative process” purportedly at stake with regard to

the information within the “NOTES” cells, or the role those notes play in that deliberative process.

Id. at 14. The Department will address each of those arguments in turn.




1
        See supra Part I.


                                                   6
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 13 of 30




       First, Plaintiffs’ criticism of the Department’s “generalized” “NOTES” entry descriptions

overlooks the fact that the Department’s categorical approach to those descriptions is born out of

necessity. The combined fourteen INVEST spreadsheets contain more than 160,000 rows of

information. Blaha 2nd Decl. ¶ 6. Approximately 45,000 of those rows include an entry in the

“NOTES” column. Id. It would be overly burdensome for the Department to review and describe

each separate entry. Id. Thus, the Department’s use of a categorical approach is proper. See

Judicial Watch v. Export-Import Bank, 108 F. Supp. 2d 19, 34 (D.D.C. 2000) (“There is no set

format for a Vaughn index; it is the function of the document that matters, not the form.”).

       Second, the vast majority of the “NOTES” cells at issue in this case do not contain

information compiled after a final vetting determination has been made. Weetman Decl. ¶ 11;

Blaha 2nd Decl. ¶¶ 8-9. A final vetting determination is one that results in the vetting candidate

either being approved or rejected. Blaha 2nd Decl. ¶ 8. However, the Department also frequently

makes interim vetting determinations, which result in the vetting process either being cancelled or

suspended. Id. ¶ 9. In both of these instances, no final decision has been made with regard to the

individual’s eligibility to receive U.S. assistance, because the vetting process may restart or resume

if additional clarifying information becomes available. Id. Accordingly, to the extent that a row

in an INVEST spreadsheet lists the candidate’s status as either “Cancelled” or “Suspended,” any

information about the vetting process contained in the corresponding “NOTES” field would be

predecisional as no final vetting determination has been made. Further, to the extent a final vetting

determination has been made, the vast majority of “NOTES” entries will predate that final

determination and will instead reflect the various milestones achieved during the vetting process

prior to a final determination. Weetman Decl. ¶ 11. And in cases where the “NOTES” cells do

contain such entries the segregation and disclosure of those entries is either exempted under the



                                                  7
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 14 of 30




FOIA or would not be reasonable given such disclosure would provide no additional substantive

information beyond what the Department has already released. Id. ¶¶ 12-16.

       Third, the specific deliberative process implicated by the vast majority of the “NOTES”

entries is the process through which Department officials gathered information potentially relevant

to a Leahy vetting determination, discussed and evaluated that information in light of both statutory

and internal guidance related to the Leahy vetting procedure as well as applicable definitions

regarding the forms of conduct that could constitute a gross violation of human rights, and

formulated their rationale for making both interim and final Leahy vetting determinations. Id. ¶

11. That information is not factual, but “reflects the give-and-take of the consultative process”

because it both assesses the merits of a particular viewpoint and articulates the process used by the

Department in making both interim and final Leahy vetting determinations. Coastal States, 617

F.2d at 867 (holding that the deliberative process privilege covers, inter alia, “recommendations,

. . . proposals, suggestions, and other subjective documents which reflect the personal opinions of

the writer rather than the policy of the agency”).

       Based on the above, the Department has provided information sufficient for the Court to

conclude that the “NOTES” entries are indeed both predecisional and deliberative and have

therefore correctly been withheld pursuant to FOIA Exemption 5.

       C.      The Department has adequately shown that the portions of Document 12
               withheld pursuant to Exemption 5 are deliberative.

       Plaintiffs assert that Document 12 “merely discusses the agency’s position of law or

policy,” and therefore is not deliberative and must be disclosed. Pls.’ Opp’n at 14. As shown by

both State’s Revised Vaughn Index and the Weetman Declaration, Plaintiffs’ characterization of

Document 12 is inaccurate. In fact, the Department’s withholdings from Document 12 reflect

three categories of deliberative information—including information related to the drafting of a


                                                 8
          Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 15 of 30




non-finalized letter, discussion surrounding the propriety and utility of providing certain

Department officials with additional information access rights, and recommendations and opinions

about practices certain offices could implement to better navigate the Leahy vetting process.

Weetman Decl. ¶¶ 17-18; State’s Revised Vaughn Index, Doc. 12. All three of those categories of

information consist of candid and uncleared discussions and recommendations shared among

Department officials as part of a continuing decisionmaking process and prior to the adoption of

any final policy. Id. The Department’s Exemption 5 withholdings from Document 12 are therefore

proper.

          D.     The Department’s deliberative process privilege withholdings in Documents 6,
                 11, 23, and 29 are proper because the withheld information predates any final
                 determination about whether certain Leahy vetting candidates should be
                 deemed eligible to receive U.S. assistance.

          Plaintiffs also challenge the Department’s Exemption 5 withholdings with respect to

Documents 6, 11, 23 and 29, arguing that the information withheld from those documents pursuant

to Exemption 5 is not deliberative because they “appear to do nothing more than reflect an

application of preexisting agency policy, in contrast to reflecting that policy’s development.” Pls.’

Opp’n at 14–15. In support of their position, Plaintiffs assert that “because the deliberative process

privilege’s fundamental purpose is to protect the quality of deliberations integral to the

development of agency policy, . . . it does not ‘protect communications that implement an

established policy of an agency.” Id. at 14 (quoting Taxation With Representation Fund v. IRS,

646 F.2d 666, 677 (D.C. Cir. 1981)).

          Plaintiffs’ argument both misconstrues the facts and misapplies the law. In Taxation With

Representation Fund, the D.C. Circuit recognized a limitation over the use of the deliberative

process privilege to exempt communications that implement an established policy not because

such communications are unlikely to be deliberative, but because they would tend not to be


                                                  9
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 16 of 30




predecisional given that they constitute “‘communications made after the decision [and that are]

designed to explain it.’” 646 F.2d at 677 (quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132,

151–52 (1975)). But the decisions at issue in Documents 6, 11, 23, and 29 do not relate to the

Department’s determinations about how to define the term “gross violation of human rights,” how

Leahy vetting should generally proceed, what sorts of information Department personnel should

consider during that process, or any of the other procedural considerations suggested by Plaintiffs.

Pls.’ Opp’n at 15. Rather, the withheld portions of these documents are predecisional because they

predate any final determination about whether a particular Leahy vetting candidate should be

deemed eligible for U.S. assistance in light of those definitions and procedures. In other words,

even if the Department had made a final decision as of the time of these communications about

the process that Leahy vetting should take and the types of behaviors that in the abstract may

constitute gross violations of human rights, the withheld communications contained in these four

documents are nonetheless predecisional because they are focused on how a real-life fact pattern

should be treated within the context of those established definitions and processes, and predate any

final determination on that issue.

       E. The Department stands by the foreseeable harm representations in its original
          briefing and has provided additional clarifying representations in the Revised
          Vaughn Index.

       Finally, Plaintiffs argue that the Department did not address FOIA’s foreseeable harm

provision and that all its Exemption 5 withholdings are improper on that basis. Pls.’ Opp’n at 16–

18. Once again, Plaintiffs have misstated crucial facts.

       Although the Department did not specifically cite to 5 U.S.C § 552(a)(8) nor include the

phrase “foreseeable harm” in its original briefing, the Department did identify the harms that would

foreseeably result from disclosure of each of the 50 records listed in its original Vaughn Index and

specifically connected those harms to both the substance of the withheld information and the
                                                10
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 17 of 30




interest protected by Exemption 5. Thus, while the Department did represent that disclosure of

several relevant communications would “chill the open and frank exchange of ideas and

recommendations” between State officials, the Department also included language tailoring that

chilling effect to the subject-matter of the withheld material. See, e.g., State’s Vaughn Index, ECF

No. 25-5, Doc. 1 (connecting the chilling effect to situations where “Department officials are

drafting documents to share within the Executive Branch”); id., Docs. 2-5 (connecting the chilling

effect to situations where “Department officials are drafting ALDACs to provide Department-wide

guidance on policy, legal, or other topics”); id., Doc. 6 (connecting the chilling effect to situations

where “Department officials . . . exchange information and conduct analyses of whether particular

individuals or units have been implicated in gross violations of human rights” and noting that “it

is of paramount importance that officials be able to engage in open and frank conversations about

their Leahy vetting determinations without fear that their preliminary recommendations will

routinely become public”).

       Thus, although the Department did not use the specific term “foreseeable harm,” the

Department did nonetheless comprehensively address the harms that would result from disclosure

of the disputed documents. In any event, the Department is providing a Revised Vaughn Index

herein, which further elaborates on the foreseeable harm the agency would expect if the withheld

information were released. Weetman Decl. ¶ 20. Those additional explanations leave no doubt

that releasing any of the 14 documents to which the Department applied an Exemption 5

withholding would foreseeably harm the Department’s deliberative process. Id.

III.   The information withheld by the Department pursuant to Exemption 7 was compiled
       for a law enforcement purpose.

       Plaintiffs argue that (1) the Department’s prior briefing did not adequately describe why

the information withheld pursuant to Exemption 7 in this case met that exemption’s threshold

                                                  11
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 18 of 30




requirement; and (2) in any event, the Department’s Exemption 7 withholdings are necessarily

improper because “records related to the process of Leahy [v]etting simply are not eligible for

protection under Exemption 7.” Pls.’ Opp’n at 18–20. Plaintiffs’ argument misses the mark.

Exemption 7’s threshold requirement turns on an assessment of “how and under what

circumstances” the requested files or information were compiled “and whether the files [or

information] sought relate to anything that can fairly be characterized as an enforcement

proceeding.” Tax Analyst v. IRS, 294 F.3d 71, 78 (D.C. Cir. 2002); see also 5 U.S.C. § 552(b)(7)

(stipulating that Exemption 7 applies to both “records [and] information compiled for law

enforcement purposes”). Importantly, “information initially contained in a record made for law

enforcement purposes continues to meet the threshold requirements of Exemption 7 where that

recorded information is reproduced or summarized in a new document . . . .” Abramson v. FBI,

456 U.S. 615, 631–32 (1982).

        As explained by the Department in the first Declaration of Charles O. Blaha, ECF No. 25-

4 (“Blaha 1st Decl.”) the “Leahy Laws” refer to two statutory provisions prohibiting the U.S.

Government, and more specifically State and the Department of Defense, from furnishing

assistance, including training or equipment, to a foreign security force unit where there is credible

information that the unit has committed a gross violation of human rights, such as torture,

extrajudicial killing, or enforced disappearance. See Blaha 1st Decl., ¶¶ 4–5. The Leahy vetting

process the Department conducts pursuant to the Leahy Laws both on its own behalf and on behalf

of the Department of Defense, entails soliciting information on possible criminal conduct from

U.S. Government agencies and subjecting potential recipients to vetting to ensure that no unit that

has committed a gross violation of human rights receives U.S. Government-funded foreign

assistance. Id. ¶¶ 6, 8.



                                                 12
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 19 of 30




       Leahy vetting involves several steps, and typically begins with an assessment of available

information by the Embassy, Consulate, or other Department Post with responsibility over the

vetted individual’s or unit’s geographic region. Id. ¶¶ 6, 9–10. That assessment may include

publicly-available information, classified information, and/or law enforcement sensitive

information, including information derived from databases maintained by local host nations, if

they permit. Id. ¶¶ 6, 12. Most often, when the request has finished processing in the vetted

individual’s home country, it is then sent to DRL analysts in Washington, D.C. Id. ¶¶ 6, 9. DRL

then conducts additional searches of, inter alia, Executive Branch agency law enforcement and

classified databases, before rendering an interim or final vetting determination in consultation, as

appropriate, with the relevant country team or desk, the Office of the Legal Adviser (“L”), and

others. Id. ¶¶ 8, 10. Many of the databases utilized throughout the course of the Leahy vetting

process contain information the unauthorized disclosure of which could be expected to cause

damage to the national security of the United States or to endanger intelligence sources and

methods. Id. ¶ 8.

       Thus, because the vetting conducted both at Post and by DRL utilizes databases compiled

for a law enforcement purpose, conducting that vetting constitutes a law enforcement activity and

documents and information compiled for the purpose of describing, conducting, or reflecting that

vetting checks have been compiled for a law enforcement purpose. See S. Conf. Rep. No. 93-

1200, at 12 (1974), reprinted in 1974 U.S.C.C.A.N. 6267, 6291 (stipulating that the term

“intelligence” in 5 U.S.C. § 552(b)(7)(D) is intended to apply to, inter alia, “background security

investigations by governmental units which have authority to conduct such functions”); Morley v.

CIA, 508 F.3d 1108, 1128–29 (D.C. Cir. 2007) (“Background investigations conducted to assess




                                                13
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 20 of 30




an applicant’s qualification . . . inherently relate to law enforcement.” (citing Mittleman v. Off. of

Pers. Mgmt., 76 F.3d 1240, 1243 (D.C. Cir. 1996) (per curiam))).

IV.    The Department properly withheld vetted individuals’ identifying information
       pursuant to Exemptions 6 and 7(C), because those individuals’ substantial privacy
       interests in non-disclosure significantly outweigh any public interest in disclosure.

       Plaintiffs raise three arguments in support of their position that the Department improperly

withheld pursuant to Exemptions 6 and 7(C) the names of foreign law enforcement officers who

were being or who had been vetted pursuant to the Leahy Laws. First, Plaintiffs contend that

“disclosure of the withheld names would not constitute a clearly unwarranted invasion of personal

privacy” because (1) the Department uses unclassified and open sources to conduct aspects of the

Leahy vetting process, Pls.’ Opp’n at 21–22, and (2) Leahy vetting is conducted as to all foreign

security forces proposed to receive U.S. assistance, is therefore akin to a “background check for a

new hire or lessee,” and therefore is not associated with any stigma, id. at 22–23. Second, Plaintiffs

assert that the “public interest in disclosure vastly outweighs any privacy interest that may exist”

because revelations about “mistakes and irregularities” in the vetting process “can only take place

if members of the press and public have access to the names of individual subject to Leahy

[v]etting.” Id. at 23–24. Third, Plaintiffs argue that “State has not demonstrated that reasonably

foreseeable harm . . . would result from disclosure of the names of individuals who have undergone

Leahy [v]etting.” Id. at 25.

       A.      Plaintiffs’ arguments discount out of hand the substantial privacy interests
               Leahy vetted individuals have in the non-disclosure of their identities.

       Plaintiffs first point to the Department’s use of, inter alia, unclassified and open sources in

order to conduct Leahy vetting as apparent support for the proposition that the release of the

identities of vetted individuals would not implicate “any meaningful privacy interest[].” Id. at 21–



                                                 14
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 21 of 30




22. To begin with, it is not the case that the Department only uses unclassified and open sources

in the vetting process. See Blaha 1st Decl. ¶¶ 6, 8, 10, 12; see also supra Part III. But even if it

was, that fact would have no bearing whatsoever on and in no way explains away the substantial

privacy interest vetted individuals—at least some of whom are not aware that they or their units

are being or have been Leahy vetted, see id. ¶ 13—have in not being publicly associated with a

vetting process the stated purpose of which is to identify members of foreign security force units

have committed a gross violation of human rights.

       Plaintiffs’ second argument—that Leahy vetting carries no stigma because it is conducted

whenever units of a foreign security force are proposed as recipients for U.S. assistance, Pls.’

Opp’n at 22–23—fares no better. Leahy vetting is not, as Plaintiffs suggest, as routine or well-

known as an employment or tenancy background check. Whereas those decentralized checks are

conducted into an individual’s general background by one of the parties to a proposed contract and

are a widely understood and expected prerequisite to entering into certain contracts, Leahy vetting

is focused specifically on whether a gross violation of human rights has been committed by a

member of a foreign security force unit who may have never heard of the Leahy Laws or even

know that they are the subject of a vetting action, and is conducted in a centralized fashion by a

U.S. Government agency using, inter alia, classified and non-public law enforcement databases.

Given those circumstances, a Leahy vetting action resembles far more a criminal investigation

than a routine background check and, as the Department noted in the Second Declaration of Eric

F. Stein, ECF No. 25-3 (“Stein 2nd Decl.”) “would therefore constitute an unwarranted invasion

of public privacy in much the same way that associating an individual with an ongoing criminal

investigation would invade their personal privacy even if, and perhaps especially if, the individual

is ultimately cleared of any wrongdoing.” Stein 2nd Decl. ¶ 72.



                                                15
         Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 22 of 30




         Further, Plaintiffs’ arguments fail to address the Department’s representation that

disclosure of the vetted foreign officers’ names and other identifying information could, in certain

circumstances, expose them to harassment by making public their affiliation with the United States

Government. Blaha 1st Decl. ¶ 14. That possibility for harassment as a result of disclosure in this

context would in no way be affected by any of the points Plaintiffs raise.

         B.     Plaintiffs fail to establish that a public interest lies in the release of vetted
                individuals’ identifying information.

         In the context of the FOIA balancing analysis, “the only relevant public interest . . . [is] the

extent to which disclosure of the information sought would ‘she[d] light on an agency’s

performance of its statutory duties’ or otherwise let citizens know ‘what their government is up

to.’” Lepelletier v. FDIC, 164 F.3d 37, 47 (D.C. Cir. 1999) (quoting Dep’t of Def. v. Fed. Labor

Relations Auth., 510 U.S. 487, 497 (1994)). “Information that ‘reveals little or nothing about an

agency’s own conduct’ does not further the statutory purpose; thus the public has no cognizable

interest in the release of such information.” Beck v. Dep’t of Just., 997 F.2d 1489, 1493 (D.C. Cir.

1993).

         Plaintiffs argue that there is a public interest in the release of the names of individuals

required to be vetted as a prerequisite to receiving U.S. training or assistance, because such release

will reveal “mistakes and irregularities” in the Leahy vetting process. Pls.’ Opp’n at 23–24.

However, Plaintiffs fail to convincingly argue why the vetted individuals’ names and other

identifying information specifically are essential to that process, particularly since the Department

has already released, to the extent available and subject to certain rare exceptions in order to protect

the physical safety of the vetted individuals, each foreign security officer’s unit name, unit alias,

location, and branch/organization. State’s Revised Vaughn Index, Docs. 31-42; Stein 2nd Decl.

¶ 71. The INVEST spreadsheet data already released provides Plaintiffs with more than sufficient

                                                   16
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 23 of 30




information to evaluate the Department’s performance of its statutory duties under the Leahy

Laws; with the unit-level information the Department has released, Plaintiffs have the ability to

conduct the investigative reporting and cross-checking of the Department’s vetting determinations

they envision in their brief. See Pls.’ Opp’n at 23–24.

       Further, even assuming that the release of the vetted individuals’ names and other

identifying information would incrementally impact Plaintiffs’ ability to uncover mistakes in the

Department’s Leahy vetting process, that incremental increase would not outweigh the

considerable privacy interests which the Department has identified with regard to that information

and which, in comparable situations, multiple courts have recognized as giving rise to substantial

privacy interests. See, e.g., Performance Coal Co. v. Dep’t of Labor, 847 F. Supp. 2d 6, 17–18

(D.D.C. 2012) (finding that defendant agencies properly withheld, inter alia, miners’ names

contained in law enforcement records); Skinner v. Dep’t of Just., 806 F. Supp. 2d 105 (D.D.C.

2011) (holding that agencies properly withheld names and identifying information related to law

enforcement personnel); Associated Press v. Dep’t of Just., 559 F.3d 62, 65 (2d Cir. 2008)

(“Personal information, including a citizen’s name . . . , has been found to implicate a privacy

interest cognizable under the FOIA exemptions.”); see also Graff v. FBI, 822 F. Supp. 2d 23, 34

(D.D.C. 2011) (“[C]ourts in our Circuit have held that foreign nationals are entitled to the same

privacy protections rights under FOIA as United States citizens.”). The balancing test therefore

weighs decidedly against disclosure in this case.




                                                17
         Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 24 of 30




        C.      Plaintiffs’ foreseeable harm arguments ignore the Department’s briefing
                materials, which set out in sufficient detail the harms that would foreseeably
                occur upon disclosure of the vetted individuals’ identities 2.

     Plaintiffs’ foreseeable harm-related challenges to State’s Exemption 6 and 7(C) withholdings

fatally overlook, confuse, and/or misstate the representations made by the Department in its

original briefing materials.   Compare Pls.’Opp’n at 25 (“State has not demonstrated that

reasonably foreseeable harm . . . would result from disclosure of the names of individuals who

have undergone Leahy [v]etting . . . [because it] is not enough for an agency to speculate that harm

could result from disclosure.” (internal quotation marks and citations omitted)), with Stein 2nd

Decl. ¶ 62 (“Release of those individuals’ names within the context of Leahy vetting procedures

would associate them publicly with inquiries into possible [gross violations of human rights]—

even in cases when the officers were not involved in any derogatory incidents and/or when the

officers themselves were unaware they were being vetted—and would therefore constitute an

unwarranted invasion of personal privacy in much the same way that associating an individual

with an ongoing criminal investigation would invade their personal privacy even if, and perhaps

especially if, the individual is ultimately cleared of any personal wrongdoing.” (emphasis added)).

Plaintiffs’ boilerplate objections to the Department’s foreseeable harm representations should

therefore be rejected.

V.      The Department properly withheld information pursuant to Exemption 7(E).



2
        The Department notes that the foreseeable-harm requirement of the FOIA Improvement
Act of 2016 that Plaintiffs raise with respect to the Department’s redactions under FOIA
Exemption 7(C) and 7(E), has been mostly applied in the context of FOIA Exemption 5 and the
deliberative-process privilege. Citizens for Responsibility & Ethics in Wash. v. Dep’t of Homeland
Sec., Civ. A No. 20-1400 (CRC), 2021 WL 950415, at *6 n.4 (D.D.C. Mar. 12, 2021) (“Unlike
Exemption 5, the statutory text of Exemption 7 predating the FOIA Improvement Act already
contained an explicit requirement that the agency show a reasonable nexus between the withheld
information and a predicted harm.”)
                                                18
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 25 of 30




       Plaintiffs offer three arguments in support of their position that the Department has

improperly withheld information from ten records pursuant to Exemption 7(E). First, Plaintiffs

contend that certain of the techniques and procedures withheld by State—namely, the sources from

which the Department gathers potentially derogatory information (Documents 6 and 11); the

processes used to assess whether a remediation has occurred (Documents 19 and 27); situations

when Posts are not required to submit individual names for vetting (Documents 20, 21, and 23);

how the vetting process is conducted and varies between Posts (Document 22); common forms of

gross violations of human rights (Document 25); and procedures for determining whether rejected

units would be named in a publicly-available list (Document 50)—“are well known to the public.”

Pls.’ Opp’n at 26–27. Second, Plaintiffs dispute that disclosure of certain Leahy vetting techniques

and procedures would undermine the vetting process by allowing for circumvention of the Leahy

Laws. Id. at 28. Third, Plaintiffs argue that State’s Exemption 7(E) withholdings are “improper

under the foreseeable harm provision,” because State’s claims of harm are undermined by the fact

that “detailed information about the process of Leahy [v]etting is already public.” Id. at 28–29.

       A.      Disclosure of the information withheld by the Department pursuant to
               Exemption 7(E) would reveal non-public information and/or information
               unsegregable from sensitive non-public information, as well as undermine the
               effectiveness of certain law enforcement techniques and procedures.

       As to Documents 6, 11, 19, 22, and 27, Plaintiffs rely on cherry-picked portions of certain

published materials in a misguided attempt to claim that all of the sources State uses to compile

potentially derogatory information and evaluate possible remediations at Posts around the world

are publicly available and unclassified. Pls.’ Opp’n at 27; Singh Decl. Exs. A–C. They are not.

See Blaha 1st Decl. ¶¶ 6, 8, 10, 12; see also supra Part III. Also not available publicly, as the

Department makes clear in its Revised Vaughn Index, are the provisions from the Department’s

Foreign Affairs Manual cited in Document 25. See State’s Revised Vaughn Index, Doc. 25 (“These


                                                19
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 26 of 30




redactions cover sensitive, non-publicly-available provisions from the Department’s Foreign

Affairs Manual . . . .” (emphasis added)).

       But even assuming for the sake of argument that information was publicly available, State’s

Revised Vaughn Index makes clear that the information identified by Plaintiffs is unsegregable

from other non-public information that the Department has withheld pursuant to Exemption 7(E)

and which withholdings Plaintiffs do not challenge:

   •   Documents 6 and 11 – The information withheld from these documents not only
       relates to “the sources from which the Department gathers potentially derogatory
       information,” but also “how the Department assesses the credibility of those
       sources, how the Department determines whether individuals and units . . . were
       involved in the potentially derogatory incidents, and how the Department decides
       to respond to any particular incident.” State’s Revised Vaughn Index, Docs. 6 and
       11.
   •   Documents 19 and 27 – The information withheld from these documents not only
       describes State’s remediation processes, but also the factors considered in rendering
       a remediation decision and “recommendations and advice for managing that
       process.” Id. at Docs. 19 and 27.
   •   Document 22 – The withheld information relates not only to “how the Department
       conducts Leahy vetting,” but also how those procedures vary among Posts and
       “who at each Post has access to the INVEST system.” Id. at Doc. 22.
   •   Document 25 – The withheld Foreign Affairs Manual entries include not only
       information about “common forms of [gross violations of human rights],” but also,
       inter alia, different systems used during vetting, details on INVEST workflow and
       data conversion, the transferability of derogatory information uncovered during
       vetting. Id. at Doc. 25.

Because the information challenged by Plaintiffs is intertwined and comingled with non-

public information, such that it would be impossible to segregate and release any additional

information without disclosing non-public law enforcement information.

       Furthermore, Plaintiffs’ challenges to the Exemption 7(E) withholdings in all ten

documents—and in particular to the withholdings in Documents 20, 21, 23, and 50—discount that

it is not improper to withhold information pertaining to known law enforcement techniques and

procedures if the disclosure of such information could limit or nullify the effectiveness of the


                                                20
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 27 of 30




technique or procedure. See, e.g., Sack v. Dep’t of Def., 823 F.3d 687, 694–95 (D.C. Cir. 2016)

(release of reports concerning polygraphs could undermine effectiveness of such examination);

Judicial Watch, Inc. v. Dep’t of Com., 337 F. Supp. 2d 146, 181 (D.D.C. 2004) (“[E]ven commonly

known procedures may be protected from disclosure if the disclosure could reduce or nullify their

effectiveness.”). Thus, while the challenged portions of Documents 20 and 21 relate to the

publicly-acknowledged “One Year Good For” practice, for example, disclosure of the particular

information contained within those documents would reveal sensitive information about the

specific application and effect of that principle that, if publicly acknowledged, could undermine

its effectiveness. The same would be true were the Department to disclose the challenged portions

of Document 23—in which Department officials apply publicly-known standards for determining

whether or not specific groups of security force unit members should be subject to vetting—and

Document 50—in which Department officials discuss the application of publicly-known standards

for determining whether rejected units should be included on a publicly available list.

       Therefore, disclosure of any of the challenged portions of these ten documents would

reveal sensitive information about the vetting and remediation processes that would impede the

Department in its enforcement of the Leahy Laws. Stein 2nd Decl. ¶ 76.

       B.      The Department has shown a risk that circumvention of the Leahy Laws could
               occur and has therefore met its burden under Exemption 7(E).

       Plaintiffs speculate that “a member of a foreign security force who has committed an

extrajudicial killing” or, presumably, some other gross violation of human rights, would not “be

preoccupied” with circumventing Leahy vetting procedures. 3 Pls.’ Opp’n at 28. The Department


3
        Notably, several courts have held that the “risk of circumvention” standard only applies to
the second clause of Exemption 7(E), which deals with law enforcement guidelines, rather than
the law enforcement techniques and procedures applicable in this case. See, e.g., Hamdan v. Dep’t
of Just., 797 F.3d 759, 778 (9th Cir. 2015) (finding that an agency need not show risk of
circumvention as to disclosure of law enforcement techniques); Allard K. Lowenstein Int’l Human
                                                21
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 28 of 30




disagrees. In fact, those proven bad actors strike the Department as precisely the types of

individuals that, if apprised of the Leahy vetting process and the procedures used to, for example,

evaluate remediations, would be most likely to attempt to abuse the system, circumvent the Leahy

Laws, and moot their effect.      That risk of circumvention follows from the Department’s

representations and is more than sufficient to meet the FOIA’s “relatively low bar” on that issue.

See Mayer Brown LLP v. IRS, 562 F.3d 1190, 1194 (D.C. Cir. 2011) (“Rather than requiring a

highly specific burden of showing how the law will be circumvented, [E]xemption 7(E) only

requires that the [agency] demonstrate logically how the release of the requested information might

create a risk of circumvention of the law.” (internal quotation marks and citation omitted)).

       C.      Plaintiffs’ foreseeable harm challenges rely on the faulty premise that all
               details about the Leahy vetting process are public.

       Resting on the flawed premise that “detailed information about the process of Leahy

[v]etting is already public,” Plaintiffs jump to the erroneous conclusion that release of the

information withheld pursuant to Exemption 7(E) could not reasonably be expected to result in

circumvention or abuse of the Leahy vetting process. As already noted above, 4 not all details

about the Leahy vetting process have been publicly released, and those details the Department has

elected to hold back have been identified for that treatment precisely because State expects their

release could result in the foreseeable harms identified in its briefing materials. Plaintiffs’

objections do not provide any rational basis for contradicting the Department’s conclusions and

should therefore be rejected.




Rights Project v. Dep’t of Homeland Sec., 626 F.3d 678, 681–82 (2d Cir. 2010) (finding “no
ambiguity” in Exemption 7(E)’s application of risk of circumvention standard to “guidelines”
prong, but not “techniques and procedures” prong).
4
       See Blaha 1st Decl. ¶¶ 6, 8, 10, 12; see also supra Parts III, V.A.

                                                22
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 29 of 30




VI.     The additional Exemption 6, 7(C), and 7(F) withholdings applied to the two
        spreadsheets inadvertently produced on January 17, 2020 are proper, and Plaintiffs
        should be directed to return or destroy those inadvertently released documents in
        order to safeguard the safety and physical well-being of the individuals identified in
        those documents.

        As stated in the Department’s opening brief, on January 17, 2020, the Department

inadvertently released information exempt from disclosure pursuant to FOIA Exemptions 6, 7(C),

and 7(F). Stein 2nd Decl. ¶ 17. By email dated January 24, 2020, the Department, through Justice

Department counsel, notified Plaintiffs of the inadvertent release and requested that Plaintiffs

return or destroy the two spreadsheets at issue. Id. ¶ 18. Following extended discussions,

Plaintiffs’ counsel indicated that no legal basis had been provided for either the return or the

destruction of the two spreadsheets which had been obtained in response to Plaintiffs’ FOIA

request. Id. On February 19, 2020, the Department, through Justice Department counsel, sent

Plaintiffs a corrected version of the spreadsheet corresponding to Leahy vetting in Egypt. Id. ¶ 19.

And, on April 9, 2020, a corrected version of the spreadsheet corresponding to Leahy vetting in

Iraq was also sent to Plaintiffs. Id. ¶ 20.

        The Department continues to maintain that it correctly asserted FOIA Exemption 7(F), in

conjunction with FOIA Exemptions 6 and 7(C), to withhold information that, if released, could be

used to identify Iraqi nationals who have been considered or approved to receive training or some

sort of assistance from the U.S. Government. Id. ¶ 80. The public identification of these

individuals within the context of Leahy vetting procedures would reveal their affiliation with the

U.S. Government and place them at an increased risk of being targeted by ISIS or Iran-backed

militias. Id. Similarly, the release of information spreadsheet cells 929 and 930 in Document 43

could also reasonably be expected to endanger the life or physical safety of these individuals. Id.

¶ 79.



                                                23
        Case 1:19-cv-01753-RDM Document 30 Filed 03/26/21 Page 30 of 30




       If the Court finds that Defendant correctly asserted FOIA Exemptions 6, 7 (C) and 7(F) to

withhold this information, Defendant respectfully requests that the Court direct Plaintiffs to return

or destroy the Department’s January 17, 2020, production of these two spreadsheets. Cf. Hersh &

Hersh v. Dep’t of Health & Human Servs., Civ. A. No. 06-4234, 2008 WL 901539, *9 (N.D. Cal.

Mar. 31, 2008) (ordering plaintiff to return in whole defendants’ inadvertent initial production).

                                         CONCLUSION

       For these reasons, the Department respectfully requests that the Court grant summary

judgment in its favor and deny Plaintiff’s cross-motion for summary judgment.



Dated: March 26, 2021                                 Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      D.C. Bar #415793
                                                      Acting United States Attorney

                                                      BRIAN P. HUDAK
                                                      Acting Chief, Civil Division

                                                      KATHLEENE MOLEN
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      Tel: (202) 803-1572
                                                      E-mail:Kathleene.Molen@usdoj.gov

                                                      Counsel for Defendant




                                                 24
